Name: Council Regulation (EEC) No 1878/87 of 29 June 1987 laying down special measures for imports of olive oil originating in Tunisia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7. 87 Official Journal of the European Communities No L 179/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1878/87 of 29 June 1987 laying down special measures (or imports of olive oil originating in Tunisia charged on imports of olive oil which has not undergone any refining process, falling within subheadings 1 5.07 A I a) and b) of the Common Customs Tariff, obtained entirely in Tunisia and transported directly therefrom to the Community as constituted on 31 December 1985. The level of this levy may not be less than 1 5 nor greater than 29 ECU per 100 kilogrammes. 2. The special levy referred to in paragraph 1 shall apply to a maximum quantity of 30 000 tonnes of olive oil in respect of imports for which an application for the licence referred to in Article 2 has been lodged within 30 days from the date of entry into force of this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 36 thereof, Having regard to the proposal from the Commission, Whereas the negotiating Directives on the Mediterranean policy of the enlarged Community approved by the Council on 21 October 1986 made provision to facilitate the disposal on the Community market of a quantity of 46 000 tonnes of olive oil originating in Tunisia per marketing year ; Whereas the situation on the Community market is such as to allow a limited quantity of olive oil originating in Tunisia to be imported in coming months without the risk of serious disturbance, provided that the importation takes place before the end of the 1986/87 marketing year ; Whereas pursuant to Articles 97 and 295 of the 1985 Act of Accession, preferential arrangements, be they contrac ­ tual or autonomous, applied by the Community with regard to third countries in the olive oil sector, do not apply to Spain or to Portugal ; whereas provision should be made for measures to avoid the possibility of olive oil originating in Tunisia being entered for consumption in Spain or in Portugal whilst benefiting from a reduced levy ; whereas these measures should be specified in the detailed rules of application of this Regulation ; Whereas provision should accordingly be made for general rules for the issue of import licences in order to guarantee equal access to that quota for importers of olive oil, HAS ADOPTED THIS REGULATION : Article 1 1 . A special levy, whose level shall be fixed in accor ­ dance with the procedure laid down in Article 4, shall be Article 2 1 . In order to qualify for the special levy referred to in Article 1 , importers must submit an import licence appli ­ cation to the competent authorities of the Member States. That application must be accompanied by a copy of the purchase contract concluded with the Tunisian exporter. 2. Import licence applications must be submitted on Mondays or Tuesdays of each week. Member States shall notify the Commission, on Wednesdays, of the data in licence applications received. 3. Each week the Commission shall draw up a total of the quantities for which import licences applications have been submitted. It shall authorize the Member States to issue licences until the quota is exhausted ; where there is a risk of the quota being exhausted, the Commission shall authorize the Member States to issue import licences in proportion to the quantity available . Article 3 The import licences referred to in Article 2 shall be valid for 90 days ; however, their validity shall not continue after 31 October 1987. The provisions of Commission Regulation (EEC) No 2041 /75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences (') OJ No 172, 30. 9 . 1966, p . 3025/66. 2 OJ No L 133, 21 . 5. 1986, p. 8 . No L 179/2 Official Journal of the European Communities 3 . 7 . 87 be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. and advance fixing certificates for oils and fats ('), as last amended by Regulation (EEC) No 3252/86 (2), regarding import licences without advance fixing of the levy, shall apply in respect of the securities and the period for issuing the licences . Article 4 Detailed rules for the application of this Regulation, in particular those intended to avoid deflection of trade, shall Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1987. For the Council The President L. TINDEMANS (*) OJ No L 213, 11 . 8 . 1975, p. 1 . (2) OJ No L 302, 28 . 10 . 1986, p . 8 .